DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “ a second oxidation layer disposed between the upper portion of the first part and the barrier layer, wherein a thickness of the first oxidation layer is greater than a thickness of the second oxidation layer” as recited in claim 42 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 42, the limitation “a thickness of the first oxidation layer is greater than a thickness of the second oxidation layer” is not described in the specification in such a way as to enable one skilled in the art to make a thickness of the first oxidation layer disposed on the lower portion of the first part of the conductive pillar being greater than a thickness of the second oxidation layer disposed on the upper portion of the first part of the same conductive pillar.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 26 (and dependent claim 27 dependent thereon), the limitation “a first reflow-able material covering a lateral surface of the lower portion of the first part, wherein a distance between the first reflow-able material and the lateral surface of the lower portion of the first part is less than a distance between the encapsulant and a lateral surface of the monolithic conductive pillar” is unclear.  It is not clear that whether “a lateral surface of the lower portion of the first part” is the same as or different from “a lateral surface of the monolithic conductive pillar”.  For example, Fig. 1A of the present application seems to show that “a lateral surface of the lower portion of the first part” of the conductive pillar 13 covered by reflowable material 13a1 is the same as “a lateral surface of the monolithic conductive pillar” 13.  Therefore, for the examination purpose, “a lateral surface of the lower portion of the first part” is assumed as the same as “a lateral surface of the monolithic conductive pillar”.
● Claim 34, the limitation “a first reflow-able material covering a lateral surface of the lower portion of the first part, wherein a distance between the first reflow-able material and the lateral surface of the lower portion of the first part is less than a distance between the encapsulant and a lateral surface of the monolithic conductive pillar” is also unclear because of the same reason above.
● Claim 33, the limitation “a second reflow-able material” is unclear.  Claim 33 is unclear because the term “a second reflow-able material” implies the existence of a first reflow-able material in the device, although no first reflow-able material has been claimed. For the examination purpose, “a second reflow-able material” is assumed as a reflow-able material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 30-32, 35-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2019/0229046) in view of Su et al (US 2017/0133351).
Regarding claim 1, Tsai (Figs. 3A-3E and 11) discloses a semiconductor device package, comprising: a monolithic conductive pillar (i.e., single block) having a first part 319 and a second part 311 (Fig. 3C) diametrically narrower than the first part 319; a barrier layer 301 encapsulating the second part 311 and an upper portion of the first part 319, wherein a lower portion of the first part 319 protrudes beyond a bottom surface of the barrier layer 301; and an encapsulant 501 encapsulating the barrier layer, the first part, and the second part; wherein the barrier layer 301 has an outer lateral surface closer to a lateral surface of the encapsulant 501 than other lateral surfaces of the barrier layer, and the outer lateral surface is encapsulated by the encapsulant 501.
Tsai does not disclose the second part 311 on the first part 319.
However, Su (Figs. 5-7) teaches a semiconductor package comprising: a monolithic conductive pillar having a first part 56 and a second part (corresponding to “via” portion of 52, see [0024]) diametrically narrower than the first part 56 and on the first part 56.  Accordingly, it would have been obvious to modify the device of Tsai by forming the conductive pillar having second part 311 on the first part 319 because the location of the second part can be rearranged and the same electrical connection between the first part and the second part of the conductive pillar would result.
Regarding claim 12, Tsai (Figs. 3A-3E and 11) discloses a semiconductor device package, comprising: a monolithic conductive pillar (i.e., single block) including a first part 319 and a second part 311 diametrically narrower than the first part; a barrier layer 301 encapsulating the second part 311 and an upper portion of the first part 319, wherein a lower portion of the first part 319 protrudes beyond a bottom surface of the barrier layer and till a bottom surface of the pillar; and an encapsulant 501 encapsulating the first part and the second part; wherein the first part 319 has a substantial uniform width; and wherein a length of the lower portion of the first part 319 is greater than a length of the upper portion of the first part 319.
Tsai does not disclose the second part 311 on the first part 319.
However, Su (Figs. 5-7) teaches a semiconductor package comprising: a monolithic conductive pillar having a first part 56 and a second part (corresponding to “via” portion of 52, see [0024]) diametrically narrower than the first part 56 and on the first part 56.  Accordingly, it would have been obvious to modify the device of Tsai by forming the conductive pillar having second part 311 on the first part 319 because the location of the second part can be rearranged and the same electrical connection between the first part and the second part of the conductive pillar would result.
Regarding claims 30-32, 35 and 39-40, Tsai (Figs. 3A-3E and 11) further discloses: in a top view, the barrier layer 301 comprises an inner edge and an outer edge opposite to the inner edge, the barrier layer 301 is disposed within the encapsulant 501, and the encapsulant 501 contacts the inner edge and the outer edge; in a top view, the barrier layer 301 comprises a ring shape (Fig. 3D); the monolithic conductive pillar further comprises a third part 307 diametrically wider than the second part 311 and on the second part and exposed from a top surface of the barrier layer 301, and wherein a thickness of the third part 307 is less than a thickness of the first part 319; the length of the lower portion of the first part 319 is greater than a length of the second part 311; the monolithic conductive pillar further comprises a third part 307 diametrically wider than the second part 311 and on the second part, and wherein both of a lateral surface of the second part 311 and a lateral surface of the third part 307 contact the barrier layer 301; and a length of the third part 307 is less than the length of the lower portion of the first part 319.
Regarding claim 36, Tsai does not disclose the length of the lower portion of the first part 319 is greater than a sum of the length of the upper portion of the first part and the length of the second part 311.
However, Tsai further teaches that the length of the lower portion of the first part 319 can be utilized with any suitable dimensions ([0046]).  Therefore, it would have been obvious to form the length of the lower portion of the first part being greater than a sum of the length of the upper portion of the first part and the length of the second part because the length of the lower portion of the first part can be optimized according to the requirements of the material and conductivity which are desired for the first part. 
Claims 26, 33 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al ‘046 and Su et al as applied to claim 1, 12 or 32 above, and further in view of Tsai et al (US 2020/0135653).
 Regarding claim 26, Tsai ‘046 does not disclose the arrangement of a first reflow-able material on a lateral surface of the lower portion of the first part as claimed.
However, Tsai ‘653 (Fig. 2B) teaches a semiconductor package comprising a first reflow-able material 204 covering a lateral surface of the lower portion of the first part of the conductive pillar 108, wherein a distance between the first reflow-able material 204 and the lateral surface of the lower portion of the first part is less than a distance between the encapsulant 116 and a lateral surface of the conductive pillar 108.  Accordingly, it would have been obvious to further modify the device of Tsai ‘046 by arranging a first reflow-able material on a lateral surface of the lower portion of the first part as claimed because the flowable solder material is well known and commonly used in the art for providing stable electrical contacts between the electrodes.
Regarding claim 33, Tsai ‘046 (Fig. 11) further discloses a reflow-able material 1101 disposed on the third part 307, but does not disclose a width of the reflow-able material is greater than a width of the third part.
However, Tsai ‘653 (Fig. 2B) further teaches a reflow-able material 120 disposed on the conductive part 106 and having a width greater than a width of the conductive part 106.  Accordingly, it would have been obvious to form a width of the reflow-able material being greater than a width of the third part because it is an obvious matter of design choice to adjust the sizes of the conductive third part and the reflow-able conductive material, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and the functions of the device would not be changed.
Regarding claim 37, Tsai ‘046 does not disclose the arrangement of a first reflow-able material on a lateral surface of the lower portion of the first part as claimed.
However, Tsai ‘653 (Fig. 2B) teaches a semiconductor package comprising: a reflow-able material 204 covering the lower portion of the first part and extending onto a lateral surface of the monolithic conductive pillar 108; wherein the reflow-able material 204 comprises an end on the lateral surface of the monolithic conductive pillar 108, the end of the reflow-able material 204 is closer to the barrier layer 104 than a bottom surface of the encapsulant 116.  Accordingly, it would have been obvious to further modify the device of Tsai ‘046 by arranging a first reflow-able material on a lateral surface of the lower portion of the first part as claimed because the flowable solder material is well known and commonly used in the art for providing stable electrical contacts between the electrodes.
Regarding claim 38, Tsai ‘653 (Fig. 2B) further teaches the reflow-able material 204 (i.e., top half portion of 204) tappers in a direction from a bottom surface of the reflow-able material toward the barrier.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al ‘046, Su et al and Tsai ‘653  as applied to claim 26 above, and further in view of Hanft et al (US 2021/0183647).
Tsai does not disclose the first reflow-able material is exposed from a gap between the encapsulant and the lateral surface of the monolithic conductive pillar.
However, Hanft (Fig. 3) teaches a semiconductor device package comprising: a conductive pillar 21, an oxide layer 20 ([0069]) covering the lateral surface of the lower portion of conductive pillar, and the lateral surface of the conductive pillar 21 spaced apart from the encapsulant by a gap formed by the oxide layer 20. Accordingly, it would have been obvious to further modify the device of Tsai ‘046 by covering the lateral surface of the lower portion of conductive pillar with an oxide layer to form a gap between the encapsulant and the lateral surface of the monolithic conductive pillar because the forming of such oxide layer would provide a reactive surface for wetting and adhesion of subsequent encapsulant materials, as taught by Hanft ([0069]).
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al ‘046 and Su et al as applied to claim 1 above, and further in view of Hanft et al (US 2021/0183647).
Regarding claim 28, Tsai does not disclose the bottom surface of the barrier layer 301 is exposed from a gap between the encapsulant and a lateral surface of the lower portion of the first part.
However, Hanft (Fig. 3) teaches a semiconductor device package comprising: a conductive pillar 21, an oxide layer 20 ([0069]) covering the lateral surface of the lower portion of conductive pillar, and the lateral surface of the conductive pillar 21 spaced apart from the encapsulant by a gap formed by the oxide layer 20. Accordingly, it would have been obvious to further modify the device of Tsai by covering the lateral surface of the lower portion of conductive pillar with an oxide layer to form a gap for exposing the bottom surface of the barrier layer because the forming of such oxide layer would provide a reactive surface for wetting and adhesion of subsequent encapsulant materials, as taught by Hanft ([0069]).
Regarding claim 29, Hanft (Fig. 3) further teaches the gap is formed around the monolithic conductive pillar 21.
Claims 34, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai ‘046 and Su et al as applied to claim 1 or 12 above, and further in view of Hanft et al (US 2021/0183647) and Tsai (US 2020/0135653).
Regarding claim 34, Tsai ‘046 (Fig. 11) further discloses: in a top view, the barrier layer 301 comprises an inner edge and an outer edge opposite to the inner edge, the barrier layer 301 is disposed within the encapsulant 501, and the encapsulant 501 contacts the inner edge and the outer edge; and the monolithic conductive pillar further comprises a third part 307 diametrically wider than the second part 311 and on the second part and exposed from a top surface of the barrier layer 301, and wherein a thickness of the third part 307 is less than a thickness of the first part 309.
Tsai ‘046 does not disclose the arrangement of a first reflow-able material on a lateral surface of the lower portion of the first part as claimed.
However, Tsai ‘653 (Fig. 2B) teaches a semiconductor package comprising a first reflow-able material 204 covering a lateral surface of the lower portion of the first part of the conductive pillar 108, wherein a distance between the first reflow-able material 204 and the lateral surface of the lower portion of the first part is less than a distance between the encapsulant 116 and a lateral surface of the conductive pillar 108.  Accordingly, it would have been obvious to further modify the device of Tsai ‘046 by arranging a first reflow-able material on a lateral surface of the lower portion of the first part as claimed because the flowable solder material is well known and commonly used in the art for providing stable electrical contacts between the electrodes.
Neither Tsai ‘046 nor Tsai ‘653 disclose the bottom surface of the barrier layer 301 is exposed from a gap between the encapsulant and a lateral surface of the lower portion of the first part.
However, Hanft (Fig. 3) teaches a semiconductor device package comprising: a conductive pillar 21, an oxide layer 20 ([0069]) covering the lateral surface of the lower portion of conductive pillar, and the lateral surface of the conductive pillar 21 spaced apart from the encapsulant by a gap formed by the oxide layer 20. Accordingly, it would have been obvious to further modify the device of Tsai ‘046 by covering the lateral surface of the lower portion of conductive pillar with an oxide layer to form a gap for exposing the bottom surface of the barrier layer because the forming of such oxide layer would provide a reactive surface for wetting and adhesion of subsequent encapsulant materials, as taught by Hanft ([0069]).
Regarding claim 41, Tsai ‘046  does not disclose a first oxidation layer disposed between the lower portion of the first part and the encapsulant.
However, Hanft (Fig. 3) teaches a semiconductor device package comprising: a conductive pillar 21, and an oxide layer 20 ([0069]) covering the lateral surface of the lower portion of conductive pillar and disposed between the lower portion of the first part and the encapsulant. Accordingly, it would have been obvious to further modify the device of Tsai ‘046 by covering the lateral surface of the lower portion of conductive pillar with a first oxide layer because the forming of such oxide layer would provide a reactive surface for wetting and adhesion of subsequent encapsulant materials, as taught by Hanft ([0069]).
Neither Tsai ‘046 nor Hanft disclose a first reflow-able material on an end of the lower portion of the first part and in contact with the first oxidation layer.
However, Tsai ‘653 (Fig. 2B) teaches a semiconductor package comprising a first reflow-able material 204 on an end of the lower portion of the first part of the conductive pillar 108.  Accordingly, it would have been obvious to further modify the device of Tsai ‘046 by arranging a first reflow-able material on an end of the lower portion of the first part and in contact with the first oxidation layer because the flowable solder material is well known and commonly used in the art for providing stable electrical contacts between the electrodes.
Regarding claim 43, Tsai ‘046 (Fig. 11) further discloses: the length of the lower portion of the first part 319 is greater than a length of the second part 311; and the monolithic conductive pillar further comprises a third part 307 diametrically wider than the second part 311 and on the second part, and both of a lateral surface of the second part 311 and a lateral surface of the third part  307 contact the barrier layer 301.
  Tsai ‘046 does not disclose the arrangement of a first reflow-able material on a lateral surface of the lower portion of the first part as claimed.
However, Tsai ‘653 (Fig. 2B) teaches a semiconductor package comprising: a reflow-able material 204 covering the lower portion of the first part and extending onto a lateral surface of the monolithic conductive pillar 108; wherein the reflow-able material 204 comprises an end on the lateral surface of the monolithic conductive pillar 108, the end of the reflow-able material 204 is closer to the barrier layer 104 than a bottom surface of the encapsulant 116.  Accordingly, it would have been obvious to further modify the device of Tsai ‘046 by arranging a first reflow-able material on a lateral surface of the lower portion of the first part as claimed because the flowable solder material is well known and commonly used in the art for providing stable electrical contacts between the electrodes.
Neither Tsai ‘046 nor Tsai ‘653 disclose a first oxidation layer disposed between the lower portion of the first part and the encapsulant, and in contact with the reflow-able material.
However, Hanft (Fig. 3) teaches a semiconductor device package comprising: a conductive pillar 21, and an oxide layer 20 ([0069]) disposed between the lower portion of the first part and the encapsulant. Accordingly, it would have been obvious to further modify the device of Tsai ‘046 by covering the lateral surface of the lower portion of conductive pillar with a first oxide layer and having the first oxide layer in contact with  the reflow-able material because the forming of such oxide layer would provide a reactive surface for wetting and adhesion of subsequent encapsulant materials, as taught by Hanft ([0069]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 26-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817